Per Curiam,
Mason, Chief Justice.
This was was an action of trespass quare clausum fregit. The injury is charged to have been committed in the county of Linn. The suit was commenced in that county but the capias was directed to the sheriff of Cedar county and by him returned, served. This is the only error assigned in the case.
The action is local and must therelore have been brought tn Linn county. Unless the process of the court of that county will in such cases run into the adjoining counties, the plaintiff below was remediless, no matter how great the outrage, provided the defendant avoided being caught in Linn county. The court would be bound to go as far as any argument ab inconvenienti, could legitimately force it in sustaining the legality of the present procedure, for without this power many of the most atrocious injuries will be irreparable. The perpetrator has only to avoid being arrested in the county where the outrage was committed until he is protected by the statute of limitations, and he may commit trespasses of this nature with impunity. What makes the matter still worse, is, that while the injured party is thus prevented from seeking his remedy, (he statute of limitations does not cease to run against him, unless the aggressor shall be out of this territory. (See Laws of 1839-9, page 327). A strong appeal is thus made, if not to the courts at least to the legislature, to provide a remedy for a class of wrongs which in a country cut up into small counties like ours may be, quite numerous.
But we shall waive this question at present, its decision not being necessary in the present case. Admitting that the defendant below was wrongly arrested in the first instance, that error was, we think, cured *252by the arrangement finally entered into by the counsel for the respective parties. Had the suit been commenced by summons, his appearance alone would have been a waiver of all antecedent objections. Such however, is not the case where the appearance is not voluntary. But here the defendant not only appeared by his counsel, but gave his consent through the same medium that a judgment for a specified amount should be rendered against him. This we think cured all defects and irregularities in the previous proceedings. It matters not whether this were a judgment by confession or not. It was at least a judgment by consent and for a fixed amount. It is fair to presume that the doubt as to the regularity of the previous proceedings operated upon the mind of the plaintiff below to induce him to accept of the amount agreed upon. The defendant stipulated for a six months stay of execution, of which he has already availed himself. It is an act of bad faith for him now to refuse to fulfil his agreement, to the perpetration of which the court will not lend itself. The judgment below will therefore be affirmed.
Wilson, Justice.
To me it seems clear that the wiit of capias ad respondendum was improperly issued by the clerk of the District Court of Linn county to the sheriff of Cedar county, that it should have been quashed when the motion to that effect was made in the District Court. The principles of the Common Law cannot apply in this case, because the legislativa assembly has taken up the subject of issuing writs, and said when, how, and by whom, the process necessary for bringing defendants into court shall be issued and served, and we cannot look beyond the statutes for authority for issuing and serving them in a different manner. The District Court in each county is limited in its jurisdiction to the particular county in which the court exists, unless that jurisdiction is extended by some special statute. There is no statute which authorized the District Court of Linn county to extend its jurisdiction into Cedar county in this case. The Supreme Court have made similar decisions in Scammon’s Rep. p. 34 & 416. The hardship and inconvenience which might result from this decision are arguments to be addressed to the legislative assembly and not to the courts. I concur, however, in the opinion of the other members of the court, that the plaintiff in error waived the objection, to the jurisdiction of the court, and that the agreement of the counsel gave the court jurisdiction.